Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-25 and 27-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamperl (US 7,232,140).  Hamperl discloses:
With regard to claim 19 - A king pin assembly for rotatably connecting a steering knuckle with an axle member, comprising: 
a first king pin 11, and 
a first member 2 comprising a first recess 9 for receiving the first king pin 11, the first member comprising a steering knuckle or an axle member, 
wherein a portion of the first member enclosing the first recess includes a female thread 21, 
wherein the first king pin comprises a male thread 19 engaged with or configured to be engaged with the female thread enclosing the first recess.

With regard to claim 20 - further comprising a fastening member 20 for fixing the first king pin with respect to the first member when the first king pin is received in the first recess (also, see below).

    PNG
    media_image1.png
    453
    674
    media_image1.png
    Greyscale

With regard to claim 21 - wherein the first member further comprises a bore for receiving the fastening member, wherein the bore is in communication with the first recess so that when the fastening member is received in the bore, the fastening member is configured to fix or lock the first king pin in the first recess with respect to the first member (see Fig. above).

With regard to claim 22 - wherein the bore ends in an outer surface of the first member so that when the fastening member is received in the bore and a first end portion of the fastening member fixes or locks the first king pin 11 with respect to the first member, a second end portion of the fastening member is accessible via the bore or protrudes out of the bore (see above).

With regard to claim 23 - wherein a portion of the first member enclosing the bore includes a female thread and the fastening member has a male thread engaged with or configured to be engaged with the female thread enclosing the bore for fixing or locking the first king pin with respect to the first member by moving the male thread of the fastening member along the female thread enclosing the bore (see Fig. above).

With regard to claim 24 - wherein the first recess 9 is a through hole.

With regard to claim 25 -  wherein an end portion 17 of the first king pin comprises an increased diameter portion and that the first recess has an increased diameter end section for receiving the increased diameter portion of the first king pin when the first king pin is received in the first recess and the male thread of the first king pin is engaged with the female thread enclosing the first recess.

With regard to claim 27 - wherein the first king pin comprises a lubrication channel extending through the first king pin (see below).  Though this passage is not disclosed as a lubrication channel, it is capable of fulfilling said role and includes the claimed structure.


    PNG
    media_image2.png
    229
    432
    media_image2.png
    Greyscale

With regard to claim 28 - further comprising a second member 8, wherein 
a. the first member comprises the steering knuckle and the second member comprises the axle member
wherein a portion of the first king pin 11 protruding out of the first recess when the first king pin is received in the first recess and when the male thread of the first king pin is engaged with the female thread enclosing the first recess rotatably connects the first member with the second member (see Fig. 1).

With regard to claim 29 - wherein the second member 8 comprises a first receiving portion, wherein the portion of the first king pin protruding out of the first recess is rotatably mounted in the first receiving portion of the second member via a first bearing 11 (bearing journal).

With regard to claim 30 - further comprising a second king pin 12 coaxial with the first king pin, the second king pin rotatably connecting the first member with the second member via a second bearing.

With regard to claim 31 - wherein the second member further comprises a second receiving portion 10 coaxial with the first receiving portion 9 with respect to the rotation axis 6, wherein the second king pin is rotatably mounted in the second receiving portion 10 of the second member via the second bearing.

With regard to claim 32 - wherein the first receiving portion and the second receiving portion of the second member 8 are configured as blind holes facing in opposite directions along the rotation axis 6, wherein the first receiving portion and the second receiving portion of the second member face away from one another along the rotation axis (Fig. 1).

With regard to claim 33 - wherein the first member comprises a second recess 10 for receiving the second king pin 12 and a portion of the first member enclosing the second recess includes a female thread 22, wherein the second king pin 12 comprises a male thread engaged with or configured to be engaged with the female thread enclosing the second recess.

With regard to claim 34 - wherein the first member 2 and the second member 8 are configured such that they form a clearance in between the first king pin and the second king pin along the rotation axis so that a drive shaft or a joint may pass through the clearance (see below).

    PNG
    media_image3.png
    759
    665
    media_image3.png
    Greyscale


With regard to claim 35 - further comprising a vehicle wheel hub 3 and a drive shaft 29 or a joint drivingly engaged with the vehicle wheel hub, wherein the steering knuckle 2 is configured to steer the vehicle wheel hub and wherein the drive shaft or joint passes through the clearance formed in between the first king pin and the second king pin along the rotation axis.

With regard to claim 36 - wherein the steering knuckle 2 comprises a first arm portion extending at least partially perpendicular to the rotation axis, a second arm portion extending at least partially perpendicular to the rotation axis, and a connecting portion connecting the first arm portion and the second arm portion, wherein the first king pin 11 is mounted on the first arm portion, the second king pin 12 is mounted on the second arm portion, and wherein the axle member 8 is disposed in between the first arm portion and the second arm portion.

Claim(s) 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grainger (US 1,992,065).  Grainger discloses:
With regard to claim 19 - A king pin assembly for rotatably connecting a steering knuckle with an axle member, comprising: 
a first king pin 10, and 
a first member 3 comprising a first recess 6 for receiving the first king pin 10, the first member comprising an axle member, 
wherein a portion of the first member enclosing the first recess includes a female thread, 
wherein the first king pin 10 comprises a male thread engaged with or configured to be engaged with the female thread enclosing the first recess.

With regard to claim 26 - wherein the male thread of the first king pin extends along both axial halves of the first king pin (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        November 28, 2022